 

Exhibit 10.6 

 

ACCELR8 TECHNOLOGY CORPORATION

 

EMPLOYMENT AGREEMENT

WITH THOMAS V. GEIMER

 

This Employment Agreement is made and entered into effective the 1st day of
January 2008, by and between Accelr8 Technology Corporation, a Colorado
corporation (the “Company”), and Thomas V. Geimer, an individual (“Executive”).

 

RECITALS

 

A. The Company desires to be assured of the association and services of
Executive for the Company.

 

B. Executive is willing and desires to be employed by the Company, and the
Company is willing to employ Executive, upon the terms, covenants and conditions
hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:

 

1. Employment. The Company hereby employs Executive as its Chairman of the Board
of Directors, Chief Executive Officer, Chief Financial Officer, and Secretary.

 

2. Term. The term of this Agreement shall be for a period of five (5) years
effective as of January 1, 2008, and ending on December 31, 2012 (the "Initial
Term"), unless terminated earlier pursuant to Section 7 below; provided,
however, that Executive's obligations in Sections 6 and 8 below shall continue
in effect after such termination. This Agreement shall be automatically renewed
for successive one year periods (the "Renewal Term") unless, at least 90 days
prior to the expiration of the Initial Term or any Renewal Term, either party
gives written notice to the other party specifically electing to terminate this
Agreement at the end of the Initial Term or any such Renewal Term.

 

3. Compensation; Reimbursement.

 

3.1 Base Salary. For all services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary of One Hundred Sixty Five Thousand
Dollars ($165,000) per year (the "Base Salary"). The Base Salary shall be
payable in equal, consecutive monthly installments. Payment of the Base Salary
shall be subject to the customary withholding tax and other employment taxes as
required with respect to compensation paid by a corporation to an employee. It
is expressly understood and agreed that the Base Salary may be increased upon
the approval of the Company's Compensation Committee (if such a committee
exists) or a subcommittee of the Board of Directors consisting only of members
of the Board who are not employees of the Company (if a Compensation Committee
does not exist).

 

 

 



 
 

 

 

3.2 Deferred Compensation. In addition to Executive’s Base Salary provided for
in Section 3.1, the Company shall contribute Seventy Five Thousand Dollars
($75,000) per year to the Company's deferred compensation plan for Executive
(“Deferred Compensation”). It is expressly understood and agreed that the
Deferred Compensation may be increased upon the approval of the Company's
Compensation Committee (if such a committee exists) or a subcommittee of the
Board of Directors consisting only of members of the Board who are not employees
of the Company (if a Compensation Committee does not exist).

 

3.3 Deferred Salary. The Company's Compensation Committee (if such a committee
exists) or a subcommittee of the Board of Directors consisting only of members
of the Board who are not employees of the Company (if a Compensation Committee
does not exist) may, upon 30 days written notice to the Executive, defer for up
to six months up to 50% of the Executive's Base Salary and up to 50% of the
Executive's Deferred Compensation (collectively the "Deferred Salary"), if it
determines, in its sole and absolute discretion that the Company has
insufficient cash assets and cash flow to continue to pay the full amount of the
Base Salary and Deferred Compensation. The Deferred Salary shall be immediately
due and payable in full, along with interest at a rate of 10% per annum on the
Deferred Salary on the earlier of (i) the end of the Initial Term or any such
Renewal Term of the Agreement, unless terminated earlier pursuant to Section 7
below, or (ii) at such time as the Company's Compensation Committee (if such a
committee exists) or a subcommittee of the Board of Directors consisting only of
members of the Board who are not employees of the Company (if a Compensation
Committee does not exist) determine, in its sole and absolute discretion that
the Company has sufficient cash assets and cash flow to pay the Deferred Salary.

 

3.4 Bonus. In addition to the Base Salary and the Deferred Compensation, the
Company shall pay Executive such Bonus or Bonuses as the Company's Compensation
Committee (if such a committee exists) or a subcommittee of the Board of
Directors consisting only of members of the Board who are not employees of the
Company (if a Compensation Committee does not exist) shall determine in their
sole discretion.

 

3.5 Long-term Incentive Compensation. On December 11, 2007, the date this
Agreement was approved by the Compensation Committee of the Company, Executive
was granted 100,000 options to acquire shares of the Company’s $0.001 par value
common stock at a price of $3.60 per share pursuant to the Company’s 2004
Omnibus Stock Option Plan (the “Stock Options”). The Stock Options shall expire
at 5:00 p.m. on December 11, 2017. The Company and Executive shall enter into a
separate stock option agreement to evidence the stock option grant, attached
hereto as Exhibit A.

 

3.6 Key Man Life Insurance. In addition to the Base Salary, the Deferred
Compensation, and any Bonuses, the Company shall carry key man life insurance in
the amount of five million dollars ($5,000,000) on Executive’s life (the “Key
Man Life Insurance”). Pursuant to a resolution passed by the Compensation
Committee effective November 30, 2007, Executive shall designate a beneficiary
who shall be entitled to one-half of the proceeds of the Key Man Life Insurance.

 

-2-

 

 

 

 

 
 



 

3.7 Additional Benefits. In addition to the Base Salary, Deferred Compensation,
any Deferred Salary, Bonuses and the Key Man Life Insurance, Executive shall be
entitled to all other benefits of employment provided to the employees of the
Company.

 

3.8 Reimbursement. Executive shall be reimbursed for all reasonable
“out-of-pocket” business expenses for business travel and business entertainment
incurred in connection with the performance of his duties under this Agreement
(1) so long as such expenses constitute business deductions from taxable income
for the Company and are excludable from taxable income to Executive under the
governing laws and regulations of the Internal Revenue Code (provided, however,
that Executive shall be entitled to full reimbursement in any case where the
Internal Revenue Service may, under Section 274(n) of the Internal Revenue Code,
disallow to the Company some percentage of meals and entertainment expenses);
and (2) to the extent such expenses do not exceed the amounts allocable for such
expenses in budgets that are approved from time to time by the Company. The
reimbursement of Executive's business expenses shall be upon monthly
presentation to and approval by the Company of valid receipts and other
appropriate documentation for such expenses.

 

4. Scope of Duties.

 

4.1 Assignment of Duties. Executive shall have such duties as may be assigned to
him from time to time by the Company's Board of Directors commensurate with his
experience and responsibilities in the positions for which he is employed
pursuant to Section 1 above. Such duties shall be exercised subject to the
control and supervision of the Board of Directors of the Company.

 

4.2 General Specification of Duties. Executive's duties shall include, but not
be limited to those duties that are generally associated with the positions of
Chairman of the Board of Directors, Chief Executive Officer, Chief Financial
Officer and Secretary of a company similarly situated to the Company, and as
such duties and responsibilities are more particularly described in the
Company’s Bylaws.

 

The foregoing specifications are not intended as a complete itemization of the
duties which Executive shall perform and undertake on behalf of the Company in
satisfaction of his employment obligations under this Agreement.

 

4.3 Executive's Devotion of Time. Executive hereby agrees to devote his full
time abilities and energy to the faithful performance of the duties assigned to
him and to the promotion and forwarding of the business affairs of the Company,
and not to divert any business opportunities from the Company to himself or to
any other person or business entity.

 

4.4 Conflicting Activities.

 

(a) Executive may, during the Initial Term or any Renewal Term of this
Agreement, be engaged in other business activities without the prior consent of
the Board of Directors of the Company; provided, however, that Executive may not
compete directly with the Company. Further, nothing in this Agreement shall be
construed as preventing Executive from investing his personal assets in passive
investments in business entities which are not in competition with the Company
or its affiliates, or from pursuing business opportunities as permitted by
Section 4.4(b).

 

-3-

 

 

 



 
 

 

 

(b) Executive hereby agrees to promote and develop all business opportunities
that come to his attention relating to current or anticipated future business of
the Company, in a manner consistent with the best interests of the Company and
with his duties under this Agreement. Should Executive discover a business
opportunity that does not relate to the current or anticipated future business
of the Company, he shall first offer such opportunity to the Company. Should the
Board of Directors of the Company not exercise its right to pursue this business
opportunity within a reasonable period of time, not to exceed sixty (60) days,
then Executive may develop the business opportunity for himself; provided,
however, that such development may in no way conflict or interfere with the
duties owed by Executive to the Company under this Agreement. Further, Executive
may develop such business opportunities only on his own time, and may not use
any service, personnel, equipment, supplies, facility or trade secrets of the
Company in their development. As used herein, the term "business opportunity"
shall not include business opportunities involving investment in publicly traded
stocks, bonds or other securities, or other investments of a personal nature.

 

5. Change of Control. If any time during the Initial Term or any Renewal Term of
this Agreement there is a change of control of the Company, as defined below,
and Executive's employment is terminated by the Company under Section 7.1(a),
(b), (d) or (e) within the greater of one (1) year following the change of
control or the remaining term of this Agreement (the “Change of Control Date”),
the Company shall pay to Executive (a) the balance of all amounts due from the
Change of Control Date until the end of the Initial Term or such Renewal Term,
including Deferred Compensation and any Deferred Salary due under this Agreement
plus (b) an amount equal to five times the sum of (i) his annual Base Salary as
in effect on the date of termination plus (ii) the amount of $75,000 in
recognition of Deferred Compensation payments made on behalf of Executive, and
(c) any other amounts due to Executive under any other provision of this
Agreement. This amount shall be paid to Executive in one lump sum as soon as
practicable, but in no event later than one hundred twenty (120) days, after the
date that Executive's employment is terminated. In addition to the lump sum
payment referenced in the preceding sentence, the Company shall pay to Executive
any accrued and unpaid Bonuses as provided for in Section 3.4 at the same time
as the lump sum payment is made. For example, if the Change of Control Date was
January 1, 2008, the amount paid to would be equal to $2,400,000 ([$165,000
(Base Salary) + $75,000 (Deferred Compensation) X 5 (years remaining on
contract)] + [$165,000 (base salary) + $75,000 (deferred compensation) X 5]).

 

For purposes of this subsection, a change of control shall mean the occurrence
of one or more of the following three events:

 

(1) After the effective date of this Agreement, any person becomes a beneficial
owner (as such term is defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) directly or indirectly of securities
representing 33% or more of the total number of votes that may be cast for the
election of directors of the Company;

 

(2) Within two years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or

 

-4-

 

 

 

 

 
 

 



 

(3) Within two years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board.

 

6. Confidentiality of Trade Secrets and Other Materials.

 

6.1 Executive acknowledges that in his employment hereunder, he will be making
use of, acquiring and adding to the Company's trade secrets and its confidential
and proprietary information of a special and unique nature and value relating to
such matters as, but not limited to, the Company's business operations,
manufacturing processes, manufacturing techniques, manufacturing methods,
manufacturing technology, internal structure, financial affairs, programs,
software, systems, procedures, manuals, confidential reports, lists of clients
and prospective clients and sales and marketing methods, as well as the amount,
nature and type of services, equipment and methods used and preferred by the
Company's clients and the fees paid by such clients, all of which shall be
deemed to be confidential information. Executive acknowledges that such
confidential information has been and will continue to be of central importance
to the business of the Company and that disclosure of it to or its use by others
could cause substantial loss to the Company. In consideration of employment by
the Company, Executive agrees that during the term of this Agreement and any
renewal or extension of his employment by the Company and upon and after leaving
the employ of the Company for any reason whatsoever, Executive shall not, for
any purpose whatsoever, directly or indirectly, divulge or disclose to any
person or entity any of such confidential information which was obtained by the
Executive as a result of Executive's employment with the Company or any trade
secrets of the Company, but shall hold all of the same confidential and
inviolate.

 

6.2 All contracts, agreements, financial books, records, instruments and
documents; client lists; memoranda; data; reports; programs; software; tapes;
rolodexes; telephone and address books; letters; research; card decks; listings;
programming; and any other instruments, records or documents relating or
pertaining to clients serviced by the Company or the Executive, the services
rendered by the Executive, or the business of the Company (collectively, the
"Records") shall at all times be and remain the property of the Company. Upon
termination of this Agreement and the Executive's employment under this
Agreement for any reason whatsoever, Executive shall return to the Company all
Records (whether furnished by the Company or prepared by the Executive), and
Executive shall neither make nor retain any copies of any of such Records after
such termination.

 

6.3 All inventions and other creations, whether or not patentable or
copyrightable, made or conceived in whole or in part by Executive while employed
by the Company and within eighteen months thereafter, which relate directly to
the business, existing or proposed, of the Company or any other business or
research or development effort in which the Company or any of its subsidiaries
or affiliates engages during Executive's employment by the Company will be
disclosed promptly by Executive to the Company and shall be the sole and
exclusive property of the Company. All copyrightable works created by Executive
and covered by this Section 6.3 shall be deemed to be works for hire. Executive
shall cooperate with the Company in patenting or copyrighting all such
inventions and other creative works, shall execute, acknowledge, seal and
deliver all documents tendered by the Company to evidence its ownership thereof
throughout the world, and shall cooperate with the Company in obtaining,
defending, and enforcing its rights therein.

 

-5-

 

 

 

 

 
 



 

7. Termination.

 

7.1 Bases for Termination.

 

(a) Executive's employment hereunder may be terminated at any time by mutual
agreement of the parties.

 

(b) This Agreement shall automatically terminate on the last day of the month in
which Executive dies or becomes permanently incapacitated. "Permanent
incapacity" as used herein shall mean mental or physical incapacity, or both,
reasonably determined by the Company's Board of Directors based upon a
certification of such incapacity by, in the discretion of the Company's Board of
Directors, either Executive's regularly attending physician or a duly licensed
physician selected by the Company's Board of Directors, rendering Executive
unable to perform substantially all of his duties hereunder and which appears
reasonably certain to continue for at least six consecutive months without
substantial improvement. Executive shall be deemed to have "become permanently
incapacitated" on the date the Company's Board of Directors has determined that
Executive is permanently incapacitated and so notifies Executive.

 

(c) Executive's employment may be terminated by the Company "with cause,"
effective upon delivery of written notice to Executive given at any time
(without any necessity for prior notice) if any of the following shall occur:

 

(1) any action by Executive which would be grounds for termination under
applicable law (currently covering any willful breach of duty, and habitual
neglect of duty);

 

(2) any material breach of Executive's obligations in Sections 4 or 6 above,
other than any such breach resulting from “Permanent incapacity”; or

 

(3) any material acts or events which inhibit Executive from fully performing
his responsibilities to the Company in good faith, such as (i) a felony criminal
conviction; (ii) any other criminal conviction involving Executive's lack of
honesty or Executive's moral turpitude; (iii) drug or alcohol abuse; or (iv)
acts of dishonesty, gross carelessness or gross misconduct.

 

(d) Executive's employment may be terminated by the Company "without cause" (for
any reason or no reason at all) at any time by giving Executive 60 days prior
written notice of termination, which termination shall be effective on the 60th
day following such notice. If Executive's employment under this Agreement is so
terminated, the Company shall (i) make a lump sum cash payment to Executive
within 10 days after termination is effective of an amount equal to (1)
Executive's Base Salary accrued to the date of termination; (2) unreimbursed
expenses accrued to the date of termination; (3) an amount equal to the greater
of (a) Executive's annual Base Salary (i.e., 12 months of Base Salary), or (b)
amounts remaining due to Executive as Base Salary (assuming that payments under
this Agreement were made until expiration of the Initial Term or if applicable
the Renewal Term), and (4) any other amounts due to Executive under any other
provision of this Agreement. For purposes of this provision, Executive's annual
Base Salary and the remaining portion of the term of the Agreement shall be
calculated as of the termination date. After the Company's termination of
Executive under this provision, the Company shall not be obligated to provide
the benefits to Executive described in Section 3 (except as may be required by
law). In addition to the lump sum payment referenced in the preceding sentence,
the Company shall pay to Executive the Bonus provided for in Section 3.4 based
upon the number of days in the year that Executive was employed by the Company,
within one hundred five days after the end of the fiscal year in which Executive
was terminated.

 

-6-

 

 

 

 

 
 



 

(e) Executive may terminate his employment hereunder by giving the Company 60
days prior written notice, which termination shall be effective on the 60th day
following such notice.

 

7.2 Payment Upon Termination. Upon termination under Sections 7.1(a), (b), (c)
or (e), the Company shall pay to Executive within 10 days after termination an
amount equal to the sum of (1) Executive's Base Salary accrued to the date of
termination; (2) unreimbursed expenses accrued to the date of termination, and
(3) any other amounts due to Executive under any other provision of this
Agreement. Except for the foregoing compensation then due and owing and the
compensation provided for in Section 8.1(d), the Company shall not be obligated
to compensate Executive, his estate or representatives after any such
termination. Further, Executive shall not be entitled to any of the benefits
described in Section 3 (except as provided by law) after such termination.

 

7.3 Dismissal from Premises. At the Company's option, Executive shall
immediately leave the Company's premises on the date notice of termination is
given by either Executive or the Company.

 

8. Restrictive Covenants.

 

8.1 The Company and Executive acknowledge and agree that Executive’s services
are of a special and unusual character which have a unique value to the Company,
the loss of which cannot be adequately compensated by damages in an action at
law and if used in competition with the Company could cause serious harm to the
Company. Further, Executive and the Company also recognize that an important
part of Executive's duties will be to develop good will for the Company through
his personal contact with customers, agents and others having business
relationships with the Company, and that there is a danger that this good will,
a proprietary asset of the Company, may follow Executive if and when his
relationship with the Company is terminated. Accordingly, Executive covenants
that for a period of eighteen months after Executive ceases to be employed by
the Company for any reason whatsoever, Executive shall not, within the United
States of America, without the prior written consent of the Company, directly or
indirectly:

 

(a) Offer to render any services or solicit the rendition of any services which
were rendered by the Company during the two year period immediately preceding
such cessation of Executive’s employment with the Company to any clients,
customers or accounts of the Company who were such at any time during such two
year period to or for the benefit or account of Executive or to or for the
benefit or account of any other person or entity.

 

-7-

 

 

 

 

 
 



 

(b) Render or attempt to render any services which were rendered by the Company
during the two year period immediately preceding such cessation of Executive’s
employment with the Company to any clients, customers or accounts of the Company
who were such at any time during such two year period to or for the benefit or
account of Executive or to or for the benefit or account of any other person or
entity.

 

(c) Solicit for employment or employ to or for the benefit or account of
Executive or to or for the benefit or account of any other person or entity any
employee of the Company, nor shall Executive urge, directly or indirectly, any
client or referrer of clients, customers, or accounts of the Company to
discontinue, in whole or in part, business with the Company or not to do
business with the Company. For purposes of this Section 8.1(c) of this
Agreement, the term “referrer of clients” shall mean any person or entity who or
which referred a client, customer or account to the Company at any time prior to
such cessation of Executive's employment with the Company.

 

(d) Engage, either as a consultant, independent contractor, proprietor,
stockholder, partner, officer, director, employee or otherwise, in any business
which (i) designs, sells, or competes in the surface chemistry and quantitative
instruments industry, or the DNA/RNA assays, protein-based assays and biosensors
industries, (ii) is developing and/or commercializing a diagnostic product
intended for rapid diagnosis in life-threatening bacterial infections, or (iii)
any business that otherwise competes with the Company in any state of the United
States or in any foreign country, in each such case where the Company sold,
licensed or otherwise its products or related services at any time during the
two year period immediately preceding such cessation of Executive’s employment
with the Company. The Company and the Executive agree that the Company may elect
to either enforce or waive this Section 8.1(d); provided however, that if the
Company elects to enforce this Section 8.1(d), then subject to the provisions of
the immediately following sentence, the Company agrees to pay Executive on a
monthly basis an amount equal to his monthly Base Salary at the time of
termination for each month that the Company elects to keep this provision in
effect. It is expressly understood and agreed that if Executive is paid any
amounts pursuant to Section 7.1(d), then the provisions of this Section 8.1(d)
shall remain in full force and effect without the Company being obligated to
make the additional payments contemplated in the immediately preceding sentence.

 

8.2 The parties hereto agree that to the extent that any provision or portion of
Section 8.1 of this Agreement shall be held, found or deemed to be unreasonable,
unlawful or unenforceable by a court of competent jurisdiction, then any such
provision or portion thereof shall be deemed to be modified to the extent
necessary in order that any such provision or portion thereof shall be legally
enforceable to the fullest extent permitted by applicable law; and the parties
hereto do further agree that any court of competent jurisdiction shall, and the
parties hereto do hereby expressly authorize, request and empower any court of
competent jurisdiction to, enforce any such provision or portion thereof or to
modify any such provision or portion thereof in order that any such provision or
portion thereof shall be enforced by such court to the fullest extent permitted
by applicable law.

 

-8-

 

 

 

 

 
 



 

8.3 The provisions of Sections 8.1(a), 8.1(b), 8.1(c) and 8.1(d) of this
Agreement are cumulative. Compliance with Sections 8.1(a), 8.1(b), 8.1(c) and
8.1(d) of this Agreement is a condition precedent to the Company's obligation to
make any payments of any nature to Executive, whether under this Agreement or
otherwise. Nothing in this Agreement shall be construed as prohibiting the
Company from pursuing any other remedies available to it for a breach or
threatened breach of Sections 6 and 8 of this Agreement.

 

8.4 As used in this Section 8, “clients”, “customers” and “accounts” shall
include any person or entity that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
any such “clients”, “customers” or “accounts.”

 

9 Injunctive Relief. The Company and Executive hereby acknowledge and agree that
any violation of the provisions of Sections 6 or 8 hereunder will cause
irreparable injury to the Company and there is no adequate remedy at law for
such violation. Accordingly, in addition to any other relief to which the
Company may be entitled, the Company shall be entitled to such injunctive relief
as may be ordered by any court of competent jurisdiction including, but not
limited to, an injunction restraining any violation of Sections 6 or 8 above
without the proof of actual damages.

 

10. Miscellaneous.

 

10.1 Transfer and Assignment. This Agreement is personal as to Executive and
shall not be assigned or transferred by Executive without the prior written
consent of the Company. This Agreement shall be binding upon and inure to the
benefit of all of the parties hereto and their respective permitted heirs,
personal representatives, successors and assigns.

 

10.2 Severability. Nothing contained herein shall be construed to require the
commission of any act contrary to law. Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Agreement affected thereby shall be curtailed and limited
only to the extent necessary to bring it within the requirements of the law, and
the remaining provisions of this Agreement shall remain in full force and
effect.

 

10.3 Governing Law. This Agreement is made under and shall be construed pursuant
to the laws of the State of Colorado.

 

10.4 Counterparts. This Agreement may be executed in several counterparts and
all documents so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all of the parties did not sign the
original or the same counterparts. Facsimile signatures shall be deemed valid
and binding.

 

10.5 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements, arrangements and understandings
with respect thereto. No representation, promise, inducement, statement or
intention has been made by any party hereto that is not embodied herein, and no
party shall be bound by or liable for any alleged representation, promise,
inducement or statement not so set forth herein.

 

-9-

 

 

 

 

 
 



 

10.6 Modification. This Agreement may be modified, amended, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
party or parties to be bound by any such modification, amendment, supersession,
cancellation or waiver.

 

10.7 Attorneys' Fees and Costs. In the event of any dispute arising out of the
subject matter of this Agreement, the prevailing party shall recover, in
addition to any other damages assessed, its attorneys’ fees and court costs
incurred in litigating or otherwise settling or resolving such dispute whether
or not an action is brought or prosecuted to judgment. In construing this
Agreement, none of the parties hereto shall have any term or provision construed
against such party solely by reason of such party having drafted the same.

 

10.8 Waiver. The waiver by either of the parties, express or implied, of any
right under this Agreement or any failure to perform under this Agreement by the
other party, shall not constitute or be deemed as a waiver of any other right
under this Agreement or of any other failure to perform under this Agreement by
the other party, whether of a similar or dissimilar nature.

 

10.9 Cumulative Remedies. Each and all of the several rights and remedies
provided in this Agreement, or by law or in equity, shall be cumulative, and no
one of them shall be exclusive of any other right or remedy, and the exercise of
any one or such rights or remedies shall not be deemed a waiver of, or an
election to exercise, any other such right or remedy.

 

10.10 Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement.

 

10.11 Notices. Any notice under this Agreement must be in writing, may be
telecopied provided that evidence of the transmission and receipt is created at
the time of transmission, sent by express 24-hour guaranteed courier, or
hand-delivered, or may be served by depositing the same in the United States
mail, addressed to the party to be notified, postage-prepaid and registered or
certified with a return receipt requested. The addresses of the parties for the
receipt of notice shall be as follows:

 



If to the Company: Accelr8 Technology Corporation   7000 North Broadway,
Building 3-307   Denver, CO 80221     If to Executive: Thomas V. Geimer   7000
North Broadway, Building 3-307   Denver, CO 80221    



 

Each notice given by registered or certified mail shall be deemed delivered and
effective on the date of delivery as shown on the return receipt, and each
notice delivered in any other manner shall be deemed to be effective as of the
time of actual delivery thereof. Each party may change its address for notice by
giving notice thereof in the manner provided above.

 

-10-

 

 

 

 

 
 

 



 

10.12 Survival. Any provision of this Agreement which imposes an obligation
after termination or expiration of this Agreement shall survive the termination
or expiration of this Agreement and be binding on Executive and the Company.

 

10.13 Withholdings. Not withstanding any other provision of this Agreement, the
Company may withhold from any amounts payable or benefits provided to Executive
under this Agreement any Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

10.14 Effective Date. This Agreement shall become effective as of the date set
forth on page 1 when signed by Executive and the Company.

 

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 

 

 

 

 

 

 

 

 

-11-

 

 

 

 

 
 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first set forth above.

 

 

 



  THOMAS V. GEIMER   ACCELR8 TECHNOLOGY CORPORATION           By:
________________________________________     A. Alexander Arnold III, Director
and Member of the Compensation Committee                 By: 
_______________________________________     Charles E. Gerretson, Director and
Member of the Compensation Committee



 

 

-12-

 

 

 

 

 
 

 

 

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

 

 

 

 

 

-13-